Case 1:20-cv-01437-CKK Document9 Filed 06/08/20 Page 1 of 3
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Mohamed Soltan

 

Plaintiff
Case No.: 20-1437-CKK
VS.
Hazem Abdel Aziz El Beblawi
Defendant
AFFIDAVIT OF SERVICE

 

I, George Illidge, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons in a Civil Action and Complaint Pursuant to Torture Victim
Protection Act in the above entitled case.

That ] am over the age of eighteen years and not a party to or otherwise interested in this matter.

That on 6/3/2020 at 12:55 PM, 1 served Hazem Abdel Aziz El Beblawi at 1601 Clarendon Boulevard, Apartment 1503, Arlington,
Virginia 22209 with the Summons in a Civil Action and Complaint Pursuant to Torture Victim Protection Act by serving Hazem
Abdel Aziz El Beblawi, personally.

Hazem Abdel Aziz E! Beblawi is described herein as:
Gender; Male Race/Skin: White Age: 70 Weight: 150 Height: 5'6" Hair: Brown/Gray Glasses: No

That on June 2, 2020 at 6:16 PM, my agent, Abel Emiru attempted to serve Hazem Abdel Aziz El Beblawi at his last
verified address of 1597 N. Colonial Terrace, Arlington, Virginia 22209. On this occasion, Mr. Emiru approached the
residence, and spoke with the current resident - a white male at the front door who was 5'10", 195 pounds, with black
hair and approximately 56 years old. Mr. Emiru asked the man if Hazem Abdel Aziz El Beblawi was home and he
stated that no one by this name resided therein with him. The man said that he moved into this townhouse about one
year ago and that he sometimes received mail addressed to Mr. Beblawi. Because this had been Mr. Beblawi's last
known verified address, Mr. Emiru posted the service documents to the front door. In addition, a copy of the same was
mailed on 6/4/2020 to Hazem Abdel Aziz El Beblawi at 1597 N. Colonial Terrace, Arlington, Virginia 22209, via first
class US Postage prepaid.

That on June 2, 2020 at 8:01 PM, my agent, Abel Emiru attempted to serve Hazem Abdel Aziz El Beblawi at 16014
Clarendon Boulevard, Apartment 1503, Arlington, Virginia 22209. On this occasion, Mr. Emiru stated that although he
was able to enter the secure building, he was unable to get up to the 15th floor without a key fob. Mr. Emiru went on to
state that the apartment building's management office was closed, and that there were not any employees working at
the front desk. Mr. Emiru left the service package on the front desk with a note on top asking the documents to be
delivered to Hazem Abdel Aziz El Beblawi in Apartment 1503.

That on June 3, 2020 at 12:48 PM, when attempting to serve Hazem Abdel Aziz El Beblawi at 1601 Clarendon
Boulevard, Apartment 1503, Arlington, Virginia 22209, I found the entrance door to the apartment building to be locked,
so | knocked and | was let in by the leasing center employee. The building employee was an African American male,
about 25 years ald, 5'8, 160 pounds, with brown hair and no glasses. | told him | had legal documents for a resident of
the building and asked him their policy for serving residents with process within the building. He responded by saying
he just needs to call the tenant and get authorization. | told him the apartment number and the leasing employee called
Mr. Beblawi. He greeted Mr. Beblawi on the phone as ‘Hazem’ and told him | had legal documents to serve to him. Mr.
Beblawi granted me access to come upstairs to his floor. The employee escorted me to the elevator and used his key
fob to press the elevator button for floor 15 for me. When | got out of the elevator, | saw Mr. Beblawi waiting for me in
the doorway of Apartment 1503, with his door open at the time. Mr. Beblawi then greeted me, confirmed his name and
after | explained thegagaments-bhead farsymchi RccentecLEAe ITE SH erSRsheO dios Mid dlpReRiem apgent. He said

“thank you" and then shut the apartment door.

I declare under penalty of perjury that this information is true and correct.

a(5[aoa0 Yin. Lip

 

Executed On George lifidge
Client Ref Number:3385-00001
Job # 1578333

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:20-cv-01437-CKK Document9 Filed 06/08/20 Page 3 of 3
Case 1:20-cv-01437-CKK Document3 Filed 06/01/20 Page 1 of 2

AQ 440 (Rey, 90/17; DC 215) Summons ina Ciyd Action

 

UNITED STATES DISTRICT COURT

tor the

District of Columbia

MOHAMED SOLTAN

Phaintiffts)
Vv. Civil Action No, 20-1437-CKK

HAZEM ABDEL AZIZ EL BEBLAWI

ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

Te: (Pefendant's name and address) HAZEM ABDEL Aziz EL BEBLAWI
1597 N. COLONIAL TERRACE
ARLINGTON, VA 22209

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ERIC L. LEWIS

WALEED NASSAR

JEFFREY ROBINSON

LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
1101 NEW YORK AVENUE, N.W., SUITE 1000
WASHINGTON, D.C. 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You aiso must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 6/1/2020 /sf Anson Hopkins

Signature of Clerk ar Deputy Clerk

 
